DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2019-12-18. Claims 21-40 are pending following Applicant's preliminary amendment. Claims 21, 30 is/are independent.

Reasons for Allowance
The prior art of record (in particular, T. Chen, W. Han, H. Wang, Y. Zhou, B. Xu and B. Zang, "Content Recommendation System Based on Private Dynamic User Profile," 2007 International Conference on Machine Learning and Cybernetics, Hong Kong, 2007, pp. 2112-2118 (hereinafter "Chen 2007") in view of U.S. Patent 10181049 to El Defrawy et al. (hereinafter "El Defrawy '049")) does not disclose the features of claim 30 in the recited context.  Rather, Chen 2007 discloses building a local user profile and letting a local agent determine the relevance of available advertisements.  Additionally, El Defrawy '049 teaches sending a homomorphically encrypted query [El Defrawy '049 col. 10 l. 47-58] to obtain a homomorphically encrypted result [El Defrawy '049 col. 11 l. 55-62].  However, even taken together these references do not disclose or suggest generating "a vector consisting of a plurality of null values and a single positive value" and using that vector to obtain a single content item which is then decrypted, extracted, and presented.
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 21, features corresponding to those of claim 30  in the respective context(s).
Dependent claims 22-29, 31-40 are allowed in view of their respective dependence from claims 21, 30.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2019-12-18 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494